MEMORANDUM**
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen removal proceedings. The regulations provide that “a party may file only one motion to reopen,” and that the motion “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened.” See 8 C.F.R. § 1003.2(c)(2). The BIA did not abuse its discretion in denying petitioner’s second motion to reopen, filed more than three years after the final administrative decision was rendered. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). Moreover, the BIA did not abuse its discretion finding that petitioner failed to demonstrate that ineffective assistance by her previous attorneys warranted tolling the time and numerical limits for motions to reopen. Id. at 897-98.
*622Accordingly, respondent’s opposed motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United, States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Respondent’s opposed motion to dismiss in part this petition for review for lack of jurisdiction is granted. See Ekimian v. INS, 303 F.3d 1153, 1160 (9th Cir.2002).
The temporary stay of removal shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.